Citation Nr: 0928773	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-29 269	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability (claimed as a left leg, knee, and ankle injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from April 1943 to December 
1945; he has been awarded the Combat Infantryman's Badge 
(CIB).  

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Buffalo, New York for additional 
development.  


FINDING OF FACT

The initial evidence of a left lower extremity disability is 
many years after service discharge, and the evidence does not 
show a left lower extremity disability due to service.


CONCLUSION OF LAW

A left lower extremity disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Additional letters were sent to the Veteran in October 2003 
and April 2008.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the April 2008 letter that a disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in March 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

The Veteran, who was awarded a medal indicative of combat, 
seeks service connection for left lower extremity disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if the disorder is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

The Veteran's service treatment records, including his 
December 1945 separation examination report, do not contain 
any complaints, findings, or diagnosis of a left lower 
extremity disability.  

The initial post-service medical evidence relevant to the 
Veteran's claim is not until December 2000, 55 years after 
service discharge, when degenerative joint disease was 
diagnosed.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  
While it is unclear whether the degenerative joint disease in 
December 2000 involved the knee, severe degenerative joint 
disease was shown on x-rays of the left knee beginning in May 
2003.  

Also on file is a lay statement dated in March 2005, and 
received by VA in April 2008, from J.J., a fellow soldier, 
who said that the Veteran injured his left ankle and knee in 
service.  

On VA evaluation in March 2009, which included review of the 
claims file, the examiner concluded that the Veteran's 
current left knee disability is less likely than not due to 
service injury because there were no recorded complaints in 
service and the Veteran stated in his July 2004 appeal that 
he injured his knee while majoring in physical education in 
college after service.  

The Veteran is a combat Veteran.  As noted above, although 
Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
it does not negate the need for medical evidence of a current 
disability or medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

With respect to the claim on appeal, as there is no medical 
evidence of a left lower extremity disability until many 
years after service discharge and the only medical nexus 
evidence on file is the March 2009 VA opinion against the 
claim, the claim of service connection for left lower 
extremity disability must be denied.  

Although written statements by and on behalf of the Veteran 
have been considered, and lay persons are competent to 
testify about the Veteran's symptomatology, a layperson 
without medical training is generally not qualified to render 
a medical opinion linking a disability to service.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 (1992).

A lay person cannot provide medical evidence of a linkage 
between a claimed current disorder and military service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).
Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left lower extremity disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


